Exhibit 10.4

 

January 24, 2006

 

VIA HAND DELIVERY

 

Dear John,

 

This letter agreement between you and Websense, Inc. (the “Company”) confirms an
amendment to the terms of your employment agreement of May 10, 1999, between you
and the Company (the “Employment Agreement”).  Under this letter agreement, a
new paragraph “(m)” is hereby added to Section 4 of the Employment Agreement
which paragraph reads as follows:

 

“(m)                         Notwithstanding the foregoing, if the Company
determines that any cash severance payment benefit payable to you fails to
satisfy the distribution requirement of Section 409A(a)(2)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), as a result of
Section 409A(a)(2)(B)(i) of the Code, then the payment schedule will be modified
as follows:  If acceleration of the benefit will avoid application of
Section 409(a)(1) of the Code, then the Company will accelerate the payment of
the benefit to the minimum extent necessary so that the benefit is not subject
to the provisions of Section 409A(a)(1) of the Code.  If acceleration of the
benefit would not avoid the application of Section 409A(a)(1) of the Code,
however, then the Company will delay the benefit to the minimum extent necessary
so that the benefit is not subject to the provisions of Section 409A(a)(1) of
the Code.  If any payments are delayed as a result of the previous sentence, all
such delayed payments shall become payable in a lump sum on the first day they
can be paid following the termination date.  Thereafter, payments will resume in
accordance with the payment schedule set forth in this letter.  The Board may
attach conditions to or adjust the severance amounts paid to preserve, as
closely as possible, the economic consequences that would have applied in the
absence of these requirements; provided, however, that no such condition or
adjustment shall result in the payments being subject to Section 409A(a)(1) of
the Code.”

 

If this amendment of the Employment Agreement is acceptable to you, please sign
below and return one original to me.

 

Sincerely,

 

 

Gene Hodges

President and Chief Executive Officer

 

AGREED:

 

Date:

January 24, 2006

 

 

 

 

John Carrington

 

 

--------------------------------------------------------------------------------